 
Exhibit 10.1
 
 
 
SECURITIES PURCHASE AGREEMENT
 
SECURITIES PURCHASE AGREEMENT (this “Agreement”), dated as of October 1, 2002,
by and among Saba Software, Inc., a Delaware corporation, with headquarters
located at 2400 Bridge Parkway, Redwood Shores, California, 94065 (the
“Company”), and the investors listed on the Schedule of Buyers attached hereto
(each, a “Buyer” and collectively, the “Buyers”).
 
WHEREAS:
 
A.    The Company and the Buyers are executing and delivering this Agreement in
reliance upon the exemption from securities registration afforded by Rule 506 of
Regulation D (“Regulation D”) as promulgated by the United States Securities and
Exchange Commission (the “SEC”) under the Securities Act of 1933, as amended (as
so amended, the “1933 Act”);
 
B.    Each Buyer desires to purchase, upon the terms and conditions stated in
this Agreement, shares of the Company’s common stock, $0.001 per share (the
“Common Stock”), in the respective amounts set forth opposite each Buyer’s name
on the Schedule of Buyers (such shares of Common Stock to be issued and sold by
the Company and purchased by the Buyers at the Closing are referred to herein as
the “Shares”); and
 
C.    Contemporaneously with the execution and delivery of this Agreement, the
parties hereto are executing and delivering a Registration Rights Agreement
substantially in the form attached hereto as Exhibit A (the “Registration Rights
Agreement”), pursuant to which the Company has agreed to provide certain
registration rights under the 1933 Act and the rules and regulations promulgated
thereunder, and applicable state securities laws.
 
NOW, THEREFORE, the Company and the Buyers hereby agree as follows:
 
1.    PURCHASE AND SALE OF SHARES OF COMMON STOCK.
 
a.    Purchase of Shares.    Subject to the satisfaction (or waiver) of the
conditions set forth in Sections 5 and 6 below, the Company shall issue and sell
to each Buyer and each Buyer severally agrees to purchase from the Company the
respective number of Shares set forth opposite such Buyer’s name on the Schedule
of Buyers at the respective aggregate purchase price (the “Purchase Price”) set
forth opposite such Buyer’s name on the Schedule of Buyers (the “Closing”). The
purchase price per Share at the Closing shall be $2.15.
 
b.    Closing Date.    The date and time of the Closing (the “Closing Date”)
shall be 10:00 a.m. Pacific Time, on October 1, 2002, subject to notification of
satisfaction (or waiver) of the conditions to the Closing set forth in Sections
5 and 6 below (or such later date as is mutually agreed to by the Company and
the Buyers). The Closing shall occur on the Closing Date at the Palo Alto
offices of Morrison & Foerster LLP.



--------------------------------------------------------------------------------

 
c.    Form of Payment.    On the Closing Date, (i) each Buyer shall pay an
amount equal to the Purchase Price to the Company for the Shares to be issued
and sold to such Buyer at the Closing, by wire transfer of immediately available
funds in accordance with the Company’s written wire instructions, and (ii) the
Company shall deliver to each Buyer, stock certificates (in the denominations as
such Buyer shall request) (the “Common Stock Certificates”) representing such
number of Shares that such Buyer is then purchasing (as indicated opposite such
Buyer’s name on the Schedule of Buyers) hereunder, duly executed on behalf of
the Company and registered in the name of such Buyer or its designee.
 
2.    BUYERS’ REPRESENTATIONS AND WARRANTIES.
 
Each Buyer represents and warrants, severally and not jointly, that:
 
a.    Investment Purpose.    Such Buyer is acquiring the Shares for its own
account for investment only and not with a view towards, or for resale in
connection with, the public sale or distribution thereof, except pursuant to
sales registered or exempt from registration under the 1933 Act.
 
b.    Accredited Investor Status.    Such Buyer is an “accredited investor” as
that term is defined in Rule 501(a)(3) of Regulation D.
 
c.    Reliance on Exemptions.    Such Buyer understands that the Shares are
being offered and sold to it in reliance on specific exemptions from the
registration requirements of United States federal and state securities laws and
that the Company is relying in part upon the truth and accuracy of, and such
Buyer’s compliance with, the representations, warranties, agreements,
acknowledgments and understandings of such Buyer set forth herein in order to
determine the availability of such exemptions and the eligibility of such Buyer
to acquire such securities.
 
d.    Information.    Such Buyer and its advisors, if any, have been furnished
with all materials (excluding any material nonpublic information) relating to
the business, finances and operations of the Company and materials relating to
the offer and sale of the Shares that have been requested by such Buyer. Such
Buyer and its advisors, if any, have been afforded the opportunity to ask
questions of the Company. Such Buyer understands that its investment in the
Shares involves a high degree of risk. Such Buyer has sought such accounting,
legal and tax advice as it has considered necessary to make an informed
investment decision with respect to its acquisition of the Shares.
 
e.    No Governmental Review.    Such Buyer understands that no United States
federal or state agency or any other government or governmental agency has
passed on or made any recommendation or endorsement of the Shares or the
fairness or suitability of the investment in the Shares nor have such
authorities passed upon or endorsed the merits of the offering of the Common
Stock.
 
f.    Transfer or Resale.    Such Buyer understands that except as provided in
the Registration Rights Agreement: (i) the Shares have not been and are not
being registered under the 1933 Act or any state securities laws, and may not be
offered for sale, sold, assigned or transferred unless (A) subsequently
registered thereunder, (B) such Buyer shall have delivered to



-2-



--------------------------------------------------------------------------------

the Company an opinion of counsel, reasonably satisfactory to the Company, to
the effect that such Common Stock to be sold, assigned or transferred may be
sold, assigned or transferred pursuant to an exemption from such registration,
or (C) such Buyer provides the Company with reasonable assurance that such
Shares can be sold, assigned or transferred pursuant to Rule 144 promulgated
under the 1933 Act, as amended, or any successor rule thereto (“Rule 144”); (ii)
any sale of the Shares made in reliance on Rule 144 may be made only in
accordance with the terms of Rule 144 and further, if Rule 144 is not
applicable, any resale of the Shares under circumstances in which the seller (or
the person through whom the sale is made) may be deemed to be an underwriter (as
that term is defined in the 1933 Act) may require compliance with some other
exemption under the 1933 Act or the rules and regulations of the SEC thereunder;
and (iii) neither the Company nor any other person is under any obligation to
register such securities under the 1933 Act or any state securities laws or to
comply with the terms and conditions of any exemption thereunder.
 
g.    Legends.    Such Buyer understands that, until such time as the sale of
the Shares have been registered under the 1933 Act as contemplated by the
Registration Rights Agreement, the Common Stock Certificates, except as set
forth below, shall bear a restrictive legend in substantially the following form
(and a stop-transfer order may be placed against transfer of such stock
certificates):
 
THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT AND MAY NOT BE OFFERED FOR SALE,
SOLD, TRANSFERRED OR ASSIGNED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
APPLICABLE STATE SECURITIES LAWS, OR AN OPINION OF COUNSEL, REASONABLY
SATISFACTORY TO THE COMPANY, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR
APPLICABLE STATE SECURITIES LAWS OR UNLESS SOLD PURSUANT TO RULE 144 UNDER SAID
ACT.
 
THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO THE PROVISIONS OF
A SECURITIES PURCHASE AGREEMENT BETWEEN THE COMPANY AND THE HOLDER, WHICH MAY
RESTRICT THE TRANSFER OF SUCH SECURITIES IN CERTAIN CIRCUMSTANCES. A COPY OF
SUCH AGREEMENT MAY BE OBTAINED, WITHOUT CHARGE, AT THE COMPANY’S PRINCIPAL
OFFICE.
 
The legends set forth above shall, upon the request of a Buyer, be removed and
the Company shall issue a certificate without such legends if, unless otherwise
required by state securities laws, (i) such Shares have been tendered for sale
pursuant to an effective Registration Statement (as defined in the Registration
Rights Agreement), (ii) in connection with a sale transaction, the holder of the
Shares upon which such legends are stamped provides the Company with an opinion
of counsel, reasonably satisfactory to the Company, to the effect that a public
sale, assignment or transfer of the Shares may be made without registration
under the 1933 Act, or



-3-



--------------------------------------------------------------------------------

(iii) such holder provides the Company with reasonable assurances that the
Shares can be sold pursuant to Rule 144 without any restriction as to the number
of securities acquired as of a particular date that can then be immediately
sold. Such Buyer agrees to sell the Shares represented by a certificate(s) from
which the legends have been removed, only pursuant to (i) a registration
statement effective under the 1933 Act or (ii) advice of counsel that such sale
is exempt from registration required by Section 5 of the 1933 Act, including,
without limitation, a transaction pursuant to Rule 144.
 
h.    Validity; Enforcement.    Such Buyer has full right, power, authority and
capacity to enter into this Agreement and to consummate the transactions
contemplated hereby. This Agreement has been duly and validly authorized,
executed and delivered on behalf of such Buyer and is a valid and binding
agreement of such Buyer enforceable against such Buyer in accordance with its
terms, subject as to enforceability to general principles of equity and to
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation and
other similar laws relating to, or affecting generally, the enforcement of
applicable creditors’ rights and remedies.
 
i.    Residency.    Such Buyer is a resident of that state and country specified
in its address on the Schedule of Buyers.
 
3.    REPRESENTATIONS AND WARRANTIES OF THE COMPANY.
 
The Company represents and warrants to each of the Buyers that:
 
a.    Organization and Qualification.    The Company and its “Subsidiaries”
(which for purposes of this Agreement means a “significant subsidiary” as
defined in Rule 1-02(w) of Regulation S-X under the 1933 Act) are corporations
duly organized and validly existing in good standing under the laws of the
jurisdiction in which they are incorporated, and have the requisite corporate
power and authorization to own their properties and to carry on their business
as now being conducted. Each of the Company and its Subsidiaries is duly
qualified as a foreign corporation to do business and is in good standing in
every jurisdiction in which its ownership of property or the nature of the
business conducted by it makes such qualification necessary, except to the
extent that the failure to be so qualified or be in good standing would not have
a Material Adverse Effect. As used in this Agreement, “Material Adverse Effect”
means any material adverse effect on the business, properties, assets,
operations, results of operations or financial condition of the Company and its
Subsidiaries, if any, taken as a whole, or on the transactions contemplated
hereby or by the agreements and instruments to be entered into in connection
herewith, or on the authority or ability of the Company to perform its
obligations under this Agreement or the Registration Rights Agreement; provided,
that “Material Adverse Effect” shall not include any change, event, violation,
inaccuracy, circumstance or effect directly and primarily resulting from (i)
changes in general economic conditions or changes affecting the industry
generally in which the Company operates (provided that such changes do not
affect the Company in a substantially disproportionate manner) or (ii) changes
in the trading prices for the Company’s Common Stock.



-4-



--------------------------------------------------------------------------------

 
b.    Authorization; Enforcement; Validity.    (i) The Company has the requisite
corporate power and authority to enter into and perform this Agreement and the
Registration Rights Agreement, and to issue the Shares in accordance with the
terms hereof and thereof, (ii) the execution and delivery of this Agreement and
the Registration Rights Agreement, and the consummation by the Company of the
transactions contemplated hereby and thereby, including without limitation the
issuance of the Shares, have been duly authorized by the Company’s Board of
Directors and no further consent or authorization is required by the Company,
its Board of Directors or its stockholders (except such stockholder approval as
may be required pursuant to the rules of the Principal Market (as defined in
Section 4(f) below)), (iii) this Agreement and the Registration Rights Agreement
have been duly executed and delivered by the Company and (iv) this Agreement and
the Registration Rights Agreement constitute the valid and binding obligations
of the Company enforceable against the Company in accordance with their terms,
except as such enforceability may be limited by general principles of equity or
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation or
similar laws relating to, or affecting generally, the enforcement of creditors’
rights and remedies.
 
c.    Capitalization.    As of September 25, 2002, the authorized capital stock
of the Company consisted of (i) 200,000,000 shares of Common Stock, of which as
of such date, 48,570,186 shares are issued and outstanding, 19,209,956 shares
are reserved for issuance pursuant to the Company’s stock option and purchase
plans and 11,710,185 shares are issuable and reserved for issuance pursuant to
securities exercisable or exchangeable for, or convertible into, shares of
Common Stock and (ii) 5,000,000 shares of preferred stock, of which as of such
date, no shares are issued and outstanding. The Company has furnished to the
Buyer true and complete copies of the Company’s Certificate of Incorporation, as
amended and as in effect on the date hereof (the “Certificate of
Incorporation”), and the Company’s By-laws as amended and as in effect on the
date hereof (the “By-laws”).
 
d.    Issuance of Securities.    The Shares are duly authorized and, upon
issuance in accordance with the terms hereof, shall be validly issued, fully
paid and nonassessable, and free from all taxes, liens and charges with respect
to the issue thereof.
 
e.    No Conflicts.    The execution, delivery and performance of this Agreement
and the Registration Rights Agreement by the Company and the consummation by the
Company of the transactions contemplated hereby and thereby will not (i) result
in a violation of the Certificate of Incorporation or the By-laws or (ii)
conflict with, or constitute a default (or an event which with notice or lapse
of time or both would become a default) under, or give to others any rights of
termination, amendment, acceleration or cancellation of, any material agreement,
indenture or instrument to which the Company or any of its Subsidiaries is a
party, or result in a violation of any law, rule, regulation, order, judgment or
decree (including federal and state securities laws and regulations) applicable
to the Company or any of its Subsidiaries or by which any property or asset of
the Company or any of its Subsidiaries is bound or affected, except, in each
case, where such failure could not reasonably be expected to, individually or in
the aggregate, have a Material Adverse Effect. Except as specifically
contemplated by this Agreement and as required under the 1933 Act, the Company
is not required to obtain any consent, authorization or order of, or make any
filing or registration with, any court or governmental agency or any regulatory
or self-regulatory agency in order for it to execute, deliver or perform any of
its obligations under or contemplated by this Agreement or the Registration
Rights Agreement, in each case in accordance with the terms hereof or thereof.
The Company is not in violation of the listing requirements of the Principal
Market (as defined below), except where such violation could not reasonably be
expected to, individually or in the aggregate, have a Material Adverse Effect.



-5-



--------------------------------------------------------------------------------

 
f.    SEC Documents; Financial Statements.    Since August 29, 2001, the Company
has filed all reports, schedules, forms, statements and other documents required
to be filed by it with the SEC pursuant to the reporting requirements of the
Securities Exchange Act of 1934, as amended (the “1934 Act”) (all of the
foregoing filed prior to the date hereof and all exhibits included therein and
financial statements and schedules thereto and documents incorporated by
reference therein being hereinafter referred to as the “SEC Documents”). The
Buyers acknowledge that true and complete copies of the SEC Documents are
available to each Buyer via the SEC’s Electronic Data Gathering, Analysis and
Retrieval (EDGAR) system. As of their respective dates, the SEC Documents
complied in all material respects with the requirements of the 1934 Act and the
rules and regulations of the SEC promulgated thereunder applicable to the SEC
Documents, and none of the SEC Documents, at the time they were filed with the
SEC, contained any untrue statement of a material fact or omitted to state a
material fact required to be stated therein or necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading. As of their respective dates, the financial statements of the
Company included in the SEC Documents complied as to form in all material
respects with applicable accounting requirements and the published rules and
regulations of the SEC with respect thereto. Such financial statements have been
prepared in accordance with generally accepted accounting principles,
consistently applied, during the periods involved (except (i) as may be
otherwise indicated in such financial statements or the notes thereto or (ii) in
the case of unaudited interim statements, to the extent they may exclude
footnotes or may be condensed or summary statements) and fairly present in all
material respects the financial position of the Company as of the dates thereof
and the results of its operations and cash flows for the periods then ended
(subject, in the case of unaudited statements, to normal year-end audit
adjustments). Neither the Company nor any of its Subsidiaries or any of their
officers, directors, employees or agents have provided the Buyers with any
material, nonpublic information.
 
g.    Absence of Certain Changes.    Except as disclosed in the SEC Documents,
since August 29, 2002, there has been no material adverse change and no material
adverse development in the business, properties, operations, financial condition
or results of operations of the Company or its Subsidiaries.
 
h.    Absence of Litigation.    Except as disclosed in the SEC Documents, there
is no action, suit, proceeding, inquiry or investigation before or by any court,
public board, government agency, self-regulatory organization or body pending
or, to the knowledge of the Company or any of its Subsidiaries, threatened
against or affecting the Company or any of its Subsidiaries or any of the
Company’s or the Company’s Subsidiaries’ officers or directors in their
capacities as such, which could reasonably be expected to have a Material
Adverse Effect.
 
i.    No General Solicitation.    Neither the Company, nor any of its
affiliates, nor, to the Company’s knowledge, any person acting on its or their
behalf, has engaged in any form of general solicitation or general advertising
(within the meaning of Regulation D) in connection with the offer or sale of the
Securities.



-6-



--------------------------------------------------------------------------------

 
j.    No Integrated Offering.    Neither the Company, nor any of its affiliates,
nor, to the Company’s knowledge, any person acting on its or their behalf has,
directly or indirectly, made any offers or sales of any security or solicited
any offers to buy any security, under circumstances that would require
registration of any of the Shares under the 1933 Act or cause this offering of
the Shares to be integrated with prior offerings by the Company for purposes of
the 1933 Act or any applicable stockholder approval provisions, including,
without limitation, under the rules and regulations of any exchange or automated
quotation system on which any of the securities of the Company are listed or
designated, nor will the Company or any of its Subsidiaries take any action or
steps that would require registration of any of the Shares under the 1933 Act
(except pursuant to the Registration Rights Agreement) or cause the offering of
the Shares to be integrated with other offerings.
 
k.    No Other Agreements.    Except as set forth in this Agreement or the
Registration Rights Agreement, the Company has not, directly or indirectly, made
any agreements with any Buyers relating to the terms or conditions of the
transactions contemplated by this Agreement or the Registration Rights
Agreement.
 
4.    COVENANTS.
 
a.    Satisfaction of Conditions.    Each party shall use its reasonable efforts
to timely satisfy each of the conditions to be satisfied by it as provided in
Sections 5 and 6 of this Agreement.
 
b.    Form D and Blue Sky.    The Company agrees to file a Form D with respect
to the Shares as required under Regulation D. The Company shall, on or before
the Closing Date, take such action as the Company shall reasonably determine is
necessary in order to obtain an exemption for or to qualify the Shares for sale
to the Buyers at the Closing pursuant to this Agreement under applicable
securities or “Blue Sky” laws of the states of the United States. The Company
shall make all filings and reports relating the offer and sale of the Shares
required under applicable securities or “Blue Sky” laws of the states of the
United States following the Closing Date.
 
c.    Reporting Status.    Until the earlier of (i) the date as of which the
Investors (as that term is defined in the Registration Rights Agreement) may
sell all of the Shares without restriction (including, without limitation, as to
volume, but by complying with the manner of sale and Form 144 filing
requirements, if applicable) within a three-month period pursuant to Rule 144
(or successor thereto), or (ii) the date on which the Investors shall have sold
all the Shares (the “Registration Period”), the Company shall file all reports
required to be filed with the SEC pursuant to the 1934 Act, and the Company
shall not terminate its status as an issuer required to file reports under the
1934 Act even if the 1934 Act or the rules and regulations thereunder would
otherwise permit such termination.
 
d.    Use of Proceeds.    The Company shall use the net proceeds from the sale
of the Shares for general corporate purposes and working capital.
 
e.    Financial Information.    To the extent not filed with the SEC through
EDGAR, the Company agrees to send to each Investor (as that term is defined in
the Registration Rights Agreement) during the Registration Period, a copy of its
Annual Reports on Form 10-K, its Quarterly Reports on Form 10-Q and any Current
Reports on Form 8-K filed by the Company with the SEC.



-7-



--------------------------------------------------------------------------------

 
f.    Listing.    The Company shall, promptly following the Closing, apply, if
required, for the listing of the Shares upon each national securities exchange
and automated quotation system, if any, upon which shares of Common Stock are
then listed (subject to official notice of issuance) and shall maintain, so long
as any other shares of Common Stock shall be so listed, such listing of the
Shares. The Company shall maintain the Common Stock’s authorization for
quotation on the Nasdaq National Market (the “Principal Market”). Neither the
Company nor any of its Subsidiaries shall take any action that would be
reasonably expected to result in the delisting or suspension of the Common Stock
on the Principal Market.
 
5.    CONDITIONS TO THE COMPANY’S OBLIGATION TO SELL.
 
The obligation of the Company hereunder to issue and sell the Shares to each
Buyer at the Closing is subject to the satisfaction, at or before the Closing
Date, of each of the following conditions, provided that these conditions are
for the Company’s sole benefit and may be waived by the Company at any time in
its sole discretion by providing each Buyer with prior written notice thereof:
 
a.    Such Buyer shall have executed this Agreement and the Registration Rights
Agreement to which it is a party and delivered the same to the Company.
 
b.    Such Buyer shall have delivered to the Company the Purchase Price for the
Shares being purchased by such Buyer at the Closing by wire transfer of
immediately available funds pursuant to the wire instructions provided by the
Company.
 
c.    The representations and warranties of such Buyer shall be true and correct
in all material respects (except to the extent that any of such representations
and warranties is already qualified as to materiality in Section 2 above, in
which case, such representations and warranties shall be true and correct
without further qualification) as of the date when made and as of the Closing
Date as though made at that time (except for representations and warranties that
speak as of a specific date), and such Buyer shall have performed, satisfied and
complied in all material respects with the covenants, agreements and conditions
required by this Agreement to be performed, satisfied or complied with by such
Buyer at or prior to the Closing Date.
 
d.    The offer and sale of the Shares to such Buyer pursuant to this Agreement
shall be exempt from the registration requirements under the 1933 Act and shall
be exempt from the registration and/or qualification requirements of all
applicable state securities laws.



-8-



--------------------------------------------------------------------------------

 
6.    CONDITIONS TO EACH BUYER’S OBLIGATION TO PURCHASE.
 
The obligation of each Buyer hereunder to purchase the Shares at the Closing is
subject to the satisfaction, at or before the Closing Date, of each of the
following conditions, provided that these conditions are for each Buyer’s sole
benefit and may be waived by such Buyer at any time in its sole discretion by
providing the Company with prior written notice thereof:
 
a.    The Company shall have executed this Agreement and the Registration Rights
Agreement and delivered the same to such Buyer.
 
b.    The Company shall have prepared, if required, the Notification Form for
Listing of Additional Shares for The Nasdaq National Market, and trading in the
Common Stock shall not have been suspended by the SEC or the Principal Market.
 
c.    The representations and warranties of the Company shall be true and
correct in all material respects (except to the extent that any of such
representations and warranties is already qualified as to materiality in Section
3 above, in which case, such representations and warranties shall be true and
correct without further qualification) as of the date when made and as of the
Closing Date as though made at that time (except for representations and
warranties that speak as of a specific date) and the Company shall have
performed, satisfied and complied in all material respects with the covenants,
agreements and conditions required by this Agreement and the Registration Rights
Agreement to be performed, satisfied or complied with by the Company at or prior
to the Closing Date. Such Buyer shall have received a certificate, executed by
the Chief Executive Officer of the Company, dated as of the Closing Date, to the
foregoing effect and attaching true and correct copies of the resolutions
adopted by the Company’s Board of Directors authorizing the execution, delivery
and performance by the Company of its obligations under this Agreement and the
Registration Rights Agreement.
 
d.    Such Buyer shall have received the opinion of the Company’s counsel, in
substantially the form of Exhibit B attached hereto and dated as of the Closing
Date, opining that the Shares, once issued, sold and delivered to the Buyers by
the Company, have been duly authorized, have been legally issued, are fully paid
and are nonassessable.
 
e.    The Company shall have executed and delivered to such Buyer the Common
Stock Certificates (in such denominations as such Buyer shall request) for the
Shares being purchased by such Buyer at the Closing.
 
7.    GOVERNING LAW; MISCELLANEOUS.
 
a.    Governing Law; Jurisdiction; Jury Trial.    The corporate laws of the
State of Delaware shall govern all issues concerning the relative rights of the
Company and its stockholders. All other questions concerning the construction,
validity, enforcement and interpretation of this Agreement shall be governed by
the internal laws of the State of California, without giving effect to any
choice of law or conflict of law provision or rule (whether of the State of
California or any other jurisdictions) that would cause the application of the
laws of any jurisdictions other than the State of California. Each party hereby
irrevocably submits to the non-exclusive jurisdiction of the state and federal
courts sitting in San Mateo County, California, for the adjudication of any
dispute hereunder or in connection herewith or with any transaction contemplated
hereby or discussed herein, and hereby irrevocably waives, and agrees not to
assert in any suit, action or proceeding, any claim that it is not personally
subject to the jurisdiction of any such court, that such suit, action or
proceeding is brought in an inconvenient forum or that the venue of such suit,
action or proceeding is improper. Each party hereby irrevocably waives personal
service of process and consents to process being served in any such suit, action
or



-9-



--------------------------------------------------------------------------------

proceeding by mailing a copy thereof to such party at the address for such
notices to it under this Agreement and agrees that such service shall constitute
good and sufficient service of process and notice thereof. Nothing contained
herein shall be deemed to limit in any way any right to serve process in any
manner permitted by law. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY
HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY
DISPUTE HEREUNDER OR IN CONNECTION HEREWITH OR ARISING OUT OF THIS AGREEMENT OR
ANY TRANSACTION CONTEMPLATED HEREBY.
 
b.    Counterparts.    This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other parties; provided that a facsimile signature shall be
considered due execution and shall be binding upon the signatory thereto with
the same force and effect as if the signature were an original, not a facsimile
signature.
 
c.    Headings.    The headings of this Agreement are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Agreement.
 
d.    Severability.    If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement in that
jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.
 
e.    Entire Agreement; Amendments.    This Agreement supersedes all other prior
oral or written agreements between the Buyers, the Company, their affiliates and
persons acting on their behalf with respect to the matters discussed herein, and
this Agreement and the instruments referenced herein contain the entire
understanding of the parties with respect to the matters covered herein and
therein and, except as specifically set forth herein or therein, neither the
Company nor any Buyer makes any representation, warranty, covenant or
undertaking with respect to such matters. No provision of this Agreement may be
amended other than by an instrument in writing signed by the Company and the
holders of at least a majority of the Shares then outstanding, and no provision
hereof may be waived other than by an instrument in writing signed by the party
against whom enforcement is sought. No such amendment shall be effective to the
extent that it applies to less than all of the holders of the Shares then
outstanding.
 
f.    Notices.    Any notices, consents, waivers or other communications
required or permitted to be given under the terms of this Agreement must be in
writing and will be deemed to have been delivered: (i) upon receipt, when
delivered personally; (ii) upon receipt, when sent by facsimile (provided
confirmation of transmission is mechanically or electronically generated and
kept on file by the sending party); or (iii) one business day after deposit with
a nationally recognized overnight delivery service, in each case properly
addressed to the party to receive the same. The addresses and facsimile numbers
for such communications shall be:



-10-



--------------------------------------------------------------------------------

 
If to the Company:
 
Saba Software, Inc.
2400 Bridge Parkway
Redwood Shores, CA 94065
Telephone: (650) 581-2500
Facsimile: (650) 581-2545
 
If to a Buyer:
 
To it at the address and facsimile number set forth on the
Schedule of Buyers attached hereto, with copies to such Buyer’s
representatives, if any, specified on the Schedule of Buyers;
 
or at such other address and/or facsimile number and/or to the attention of such
other person as the recipient party has specified by written notice given to
each other party in accordance with the above provisions five (5) days prior to
the effectiveness of such change.
 
g.    Successors and Assigns.    This Agreement shall be binding upon and inure
to the benefit of the parties and their respective successors and assigns,
including any purchasers of the Shares.
 
h.    No Third Party Beneficiaries.    This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns, and is not for the benefit of, nor may any provision hereof be enforced
by, any other person.
 
i.    Survival.    Unless this Agreement is terminated under Section 9(l), the
representations and warranties of the Company and the Buyers contained in
Sections 2 and 3 and the agreements and covenants set forth in Section 4, shall
survive the Closing. Each Buyer shall be responsible only for its own
representations, warranties, agreements and covenants hereunder.
 
j.    Further Assurances.    Each party shall do and perform, or cause to be
done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
the other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.
 
k.    Termination.    In the event that the Closing Date shall not have occurred
on or before October 15, 2002, unless the parties agree otherwise, this
Agreement shall terminate at the close of business on such date. Notwithstanding
any termination of this Agreement, any party not in breach of this Agreement
shall preserve all rights and remedies it may have against another party hereto
for a breach of this Agreement prior to or relating to the termination hereof.
 
l.    No Placement Agent.    Each of the parties to this Agreement hereby
represents that such party has not engaged any person to which or to whom
brokerage commissions, finder’s fees, financial advisory fees or similar
payments are or will become due in connection with this Agreement or the
transactions contemplated hereby.
 
m.    No Strict Construction.    The language used in this Agreement will deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.



-11-



--------------------------------------------------------------------------------

 
n.    Remedies.    Each Buyer and each holder of the Shares shall have all
rights and remedies set forth in this Agreement and the Registration Rights
Agreement and all rights and remedies which such holders have been granted at
any time under any other agreement or contract and all of the rights which such
holders have under any law. Any person having any rights under any provision of
this Agreement shall be entitled to enforce such rights specifically (without
posting a bond or other security), to recover damages by reason of any breach of
any provision of this Agreement and to exercise all other rights granted by law.
 
* * * * * *



-12-



--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the Buyers and the Company have caused this Securities
Purchase Agreement to be duly executed as of the date first written above.
 
COMPANY:
Saba Software, Inc.
By:
 
 

--------------------------------------------------------------------------------

   
Name:
   
Title:

 
 
 
BUYERS:
Sequoia Capital IX
Sequoia Capital Entrepreneurs Fund
By:
 
SC IX Management, LLC
   
A Delaware Limited Liability Company
   
General Partner of Each
By:
 

 

--------------------------------------------------------------------------------

   
Managing Member

 
 
 
Sequoia Capital Franchise Fund
Sequoia Capital Franchise Partners
By:
 
SCFF Management, LLC
   
A Delaware Limited Liability Company
   
General Partner of Each
By:
 

 

--------------------------------------------------------------------------------

   
Managing Member



-13-



--------------------------------------------------------------------------------

 
SCHEDULE OF BUYERS
 
 
Buyer’s Name

--------------------------------------------------------------------------------

  
Buyer’s (and Buyer’s Representative’s, if any) Address
and Facsimile Number

--------------------------------------------------------------------------------

  
Number of
Shares

--------------------------------------------------------------------------------

  
Purchase
Price

--------------------------------------------------------------------------------

Sequoia Capital IX
  
_______________
_______________
_______________
  
   680,232
  
$1,462,498.80
Sequoia Capital Entrepreneurs Fund
  
_______________
_______________
_______________
  
   133,720
  
   $287,498.00
Sequoia Capital Franchise Fund
  
_______________
_______________
_______________
  
3,069,767
  
$6,599,999.05
Sequoia Capital Franchise Partners
  
_______________
_______________
_______________
  
   418,604
  
   $899,998.60



--------------------------------------------------------------------------------

 
EXHIBITS
 
Exhibit A
  
Form of Registration Rights Agreement
Exhibit B
  
Form of Company Counsel Opinion